Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered July 13, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review thé denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
*711The defendant contends that the complainants’ in-court identifications of him as the man who had robbed their store should not have been permitted due to the taint of a lineup which was allegedly the product of an unlawful arrest and unduly suggestive. We agree with the hearing court’s rejection of these arguments.
The unrefuted testimony at the hearing established that the police officers knocked on the defendant’s door, identified themselves when he opened it, and said they had to talk to him. The defendant immediately invited them in, sat down on the couch and was arrested moments later. Since the defendant clearly consented to the officers’ entry into his home, his warrantless arrest therein was not unlawful (see, Payton v New York, 445 US 573, 590).
Furthermore, we find no suggestiveness in the lineup procedures.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Lastly, we do not find the sentence excessive. Mangano, J. P., Fiber, Sullivan and Balletta, JJ., concur.